Martin, J.
(dissenting). The action is to replevy a list of names of stockholders placed in the possession of defendant to enable him to fulfill his contract of employment out of which his counterclaim for services arises. The employer intrusted the employee with the list in order that the work might be done. The claims arise out of the same transaction. (Carpenter v. Manhattan Life Ins. Co., 93 N. Y. 552; Cooper v. Kipp, 52 App. Div. 250; Comerford v. Sands, 120 Misc. 522; affd., 214 App. Div. 755.) An analysis which excludes everything but the alleged conversion by defendant overlooks the substance of the entire “transaction." (See dissenting opinion of Mr. Justice Scott, in Scognamillo v. Passarelli, 157 App. Div. 428, on which the Court of Appeals reversed, 210 N. Y. 550.) Moreover, plaintiff seeks to recover damages for detention of the list and the counterclaim tends to diminish any such recovery.
The order should be affirmed.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.